 In the Matter of RALSTON PURINA COMPANYandINTERNATIONALLONGSHOREMEN'S ASSOCIATION, AFFILIATED WITH THE A. F. OF L.Case No. R-3831.Decided June 1,194,2Jurisdiction:grain elevator operating industry.Investigation and Certification of Representatives:existence of question: Com-pany questioned union's claim to majority;employee absent because of illnessheldeligible to vote; election necessary.Unit Appropriate for Collective Bargaining:all employees at the Company's Ele-vator A,excluding the superintendent and assistant superintendent;no dis-pute as to;monthly salaried employees and night watchmen excluded overobjectionof union.Mr. William M. Ward, Jr.,for the Board.Mr. Lawrence B. Murdock,of St. Louis,Mo., for theCompany.Mr. William J. Becker,of Clayton, Mo., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Longshoremen's Associa-tion, affiliated with the A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Ralston Purina Company, St. Louis, Mis-souri, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before HenryJ.Kent, Trial Examiner. Said hearing was held at St. Louis, Mis-souri, on May 15, 1942.The Board, the Company, and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRalston Purina Company is a Missouri corporation operating agrain elevator, known as Elevator A, in St. Louis, Missouri.During41 N. L.R. B., No. 113.579 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD1941- the Company received about 3 million bushels of grain at itsElevator A, over 30 percent of which was shipped to it from outsideMissouri.During the same period approximately 50 percent of allshipments from Elevator A was sent out of Missouri.II.THE ORGANIZATION INVOLVEDInternational Longshoremen's Association is a labor organizationaffiliated 'with the American Federation of Labor, admitting to mem-bership'employees'of the Company.M. THEQUESTION CONCERNING REPRESENTATIONOn April 15, 1942, the Union notified the Company that it claimedto represent a majority of its employees at Elevator A.On April 16,1942, the Company informed the Union that it questioned the Union'sclaim to a majority.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of the employees in the unit hereinafter found to be appro-priate.)We find. that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.VIV.THEAPPROPRIATE UNITThe Union urges that all employees at Elevator A of the Company,excluding the superintendent and assistant superintendent, constitutean' appropriate unit.The only, controversy with respect to the unitconcerns five monthly salaried employees and three night watchmen.The Union urges that all of these employees be included in the unit,and the Company-that they be excluded.The Company has five persons on its monthly salaried employees'list.All other employees are-paid on an hourly rate.These five em-ployees are experienced and skilled in their various jobs and mustexercise discretion in the performance of their duties.Their hoursof work differ from that of the other employees, and they have thepower to recommend the hiring or discharging of employees.Underthe circumstances, we shall exclude the monthly salaried employeesfrom the unit.'I The Regional Director reported that the Union presented 16 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-,pany's payrollofApril 22, 1942There are approximately 17 employees in the unithereinafter found to be appropriate RALSTON PURINA COMPANY581The Company employs `three'nlght watchmen who are-deputized bythe city of St. Louis and have the authority to carry fire arms.Theymake hourly rounds of the Company's premises at night, and havecharge of the Company's sprinkler system.We shall exclude the nightwatchmen from the unit.We find that all employees at Elevator A of the Company,' excludingthe superintendent, assistant superintendent, monthly salaried em-ployees, and night watchmen, constitute a unit, appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation- which hasarisen can best be resolved by an election by secret-ballot.The Unionurges that a pay roll as of April 18, 1942, the date of its petition herein,be used to determine eligibility to vote.The Company asks- that acurrent pay roll be used for that purpose. In accordance with ourusual practice,' we shall direct that the employees of the Company,eligible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of.the Direction of _Eleotion-herein,,subject to the limitationsa nd.additionsset_forth in=the-Direcction.-Some'controversy arose at thewhearing'with'-respect-to"`thereligibilityof an employee named Christowski to vote in the election.Thisperson has been in the employ of the Company for about 12 years,but at the time of the hearing had been absent from work 178 daysbecause of illness.He is still carried on the Company's pay roll, andthe superintendent of the Company testified that in the event Chris-towski regains his health he will be recalled to work.We find thatthis person shall be accorded the right to vote if he presents himselfat the polls.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsAct, and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ralston PurinaCompany, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom.the _claate of this Direction,-under the direction -and :supervisionof the Regional Director for the Fourteenth Region, acting in this 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Longshoremen's Association, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecisioii and Direction of Election. In the Matter of RALSTON PURINA COMPANYandINTERNATIONALLONGSHOREMEN'SASSOCIATION, AFFILIATED WITH THE A. F. OF L.Case No. R-3831CERTIFICATION OF REPRESENTATIVESJune 25, 1942On June 1, 1942, the National Labor Relations Board issued a Deci-sion and Direction of Election in the above-entitled proceedings.,Pursuant to the Direction of Election, an election by secret ballot waswas conducted on June 12, 1942, under the direction and supervisionof the Regional Director for the Fourteenth Region (St. Louis, Mis-souri).On June 12, 1942, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows:Total number of ballots cast______________________________16Number of ballots challenged_____________________________0Number of blank ballots__________________________________0Number of void ballots--------------------------------- Y0Total number of valid votes counted_______________________16Number of ballots voted for International Longshoremen'sAssociation affiliated with the A. F. of L------------------13Number of ballots voted against International Longshore-men's Association, affiliated with the A. F. of L----------3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Longshoremen's Associa-tion, affiliatedwith the American Federation of Labor, has beendesignated and selected by a majority of all employees at Elevator A141 N. L.R. B. 579.41 N. L. R. B., No. 113a.583 584DECISIONSOF_ NATIONALLABOR RELATIONS BOARDof Ralston Purina Company, St. Louis, Missouri, excluding the super-intendent, assistant superintendent, monthly salaried employees, andnight watchmen, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Inter-national Longshoremen's Association, affiliated with the AmericanFederation of Labor, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.